Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/18/2020.

Election/Restrictions
	Applicant has elected with traverse in the Reply filed on 12/18/2020 the following species: 
	A. the second polynucleotide strand comprises the sequence of SEQ ID NO 2 (claim 4)
	B. the solid support comprises glass (claim 13)
	C. the method with the steps using carrying out a solid-phase nucleic acid amplification reaction, wherein the library of polynucleotide molecules is amplified on a solid support
	D. the method with the steps using determining the sequence of at least a subset of the different polynucleotide duplexes
	E. the method with the steps using purifying the extension products from the adapter-target constructs
	F. the method with the steps using carrying out a sequencing reaction to determine the sequence of at least a part of an amplified polynucleotide molecule

	Applicant argues that it is not a burden on the Examiner to search all the species.  This is not found persuasive because the different method steps are distinct, and would require separate searches in both the patent and non-patent databases as described in the Restriction/Election requirement of 10/2/2020.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Election Requirements are thus deemed proper and are made FINAL.
Claims 2-13 are pending.
Claims 2-13 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent Number 9376678.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 2 is drawn to a method of generating a library of polynucleotide molecules, comprising: (a) providing a plurality of different polynucleotide duplexes; (b) providing identical forked polynucleotide adapters, wherein each adapter comprises a double-stranded annealed region and a mismatched single stranded region; (c) ligating the double-stranded annealed regions of the adapters to both ends of the polynucleotide duplexes to form adapter-target constructs; (d) annealing a single universal primer species to the mismatched regions of the adapter-target constructs; and (e) extending the primer to form extension products complementary to both strands of the adapter-target constructs, wherein the adapters are formed by annealing of partially complementary first and second polynucleotide strands, and at least one of the strands comprises a polynucleotide sequence complementary to the sequence of SEQ ID NO: 4 and claim 1 in U.S. Patent Number 9376678 is drawn to a library of different target nucleic acids comprising a plurality of different polynucleotide duplexes having polynucleotide adapters at each end; wherein polynucleotide adapters are forked adapters formed by annealing of partially complementary first and second polynucleotide strands; wherein the first polynucleotide strand comprises the sequence set forth in SEQ ID NO: 1; and wherein the second polynucleotide strand comprises the sequence set forth in SEQ ID NO: 2.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9376678.

Claims 2-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent Number 10253359.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 2 is drawn to a method of generating a library of polynucleotide molecules, comprising: (a) providing a plurality of different polynucleotide duplexes; (b) providing identical forked polynucleotide adapters, wherein each adapter comprises a double-stranded annealed region and a mismatched single stranded region; (c) ligating the double-stranded annealed regions of the adapters to both ends of the polynucleotide duplexes to form adapter-target constructs; (d) annealing a single universal primer species to the mismatched regions of the adapter-target constructs; and (e) extending the primer to form extension products complementary to both strands of the adapter-target constructs, wherein the adapters are formed by annealing of partially complementary first and second polynucleotide strands, and at least one of the strands comprises a polynucleotide sequence complementary to the sequence of SEQ ID NO: 4 and claim 1 in U.S. Patent Number 10253359 is drawn to a forked polynucleotide adapter formed by annealing of partially complementary first and second polynucleotide strands, wherein at least one of the strands comprises a polynucleotide sequence complementary to the sequence of SEQ ID NO: 4.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10253359.

Closest Prior Art
The following is the closest prior art:
Matsuzaki et al. (04/08/2004) US Patent Application Publication US 2004/0067493 A1 cited in the 04/02/2019 IDS (hereafter referred to as "Matsuzaki") represents the closest prior art.  Matsuzaki teaches a method of generating a library of different target nucleic acids comprising a plurality of different polynucleotide duplexes having polynucleotide adapters at each end (see Figures 4 and 5 and [0006] to [0022]).  Matsuzaki does not explicitly teach providing identical forked polynucleotide adapters, wherein each adapter comprises a double-stranded annealed region and a mismatched single stranded region; wherein the adapters are formed by annealing of partially complementary first and second polynucleotide strands, and at least one of the strands comprises a polynucleotide sequence complementary to the sequence of SEQ ID NO: 4.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639